Citation Nr: 1206714	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a headache disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a heart condition.

3.  Entitlement to service connection for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2006, December 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The merits of the Veteran's claims for service connection for a headache disorder and a heart condition, as well as his claim for service connection for DM will be addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Service connection for a headache disorder was originally denied in a 1971 rating action because it was determined to have existed prior to service and was not aggravated by service; the claim was last finally denied by a May 1999 rating decision on the basis that the Veteran had not submitted new and material evidence to reopen the claim.  

3.  The evidence received since the May 1999 rating decision includes a statement from the Veteran's friend that the Veteran did not have a headache disorder prior to service and has been treated for this since service; this evidence, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a headache disorder.

4.  Service connection for a heart condition was last denied by a June 1971 rating decision on the basis that it pre-existed service and was not aggravated therein.  The Veteran did not appeal the adverse determination.

5.  The evidence received since the June 1971 rating decision, shows diagnosed heart conditions not previously shown or considered; this evidence by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a heart condition.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a headache disorder, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veteran's claims with respect to VA's duties to notify and assist a claimant.  The Board finds that any defect with respect to content or the timing of the receipt of the notice requirements is harmless error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional delay in the adjudication of these issues, which would result from a remand solely to allow the RO to apply the applicable notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claims of entitlement to service connection for a headache disorder and a heart condition which were both originally denied by a June 1971 rating decision on the basis that both disabilities pre-existed service and were not aggravated by such service.  The Veteran did not appeal the rating decision.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2011).  In February 1999, the Veteran attempted to reopen his claim for service connection for a headache disorder.  A May 1999 rating decision denied the claim on the basis that the Veteran did not submit new and material evidence to reopen the previously denied claim.  The Veteran did not appeal the May 1999 rating decision.  That decision is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2011). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Headache Disorder

At the time of the May 1999 rating decision, the record relevantly contained the Veteran's service treatment records, private and VA treatment records and his written statement that his headache disorder began in service.  Also of record was a September 1990 VA examination report noting his reported history of developing headaches shortly after his induction into service.  

The evidence associated with the claims files subsequent to the May 1999 rating decision includes a written statement from a childhood friend of the Veteran's received in November 2006, indicating that he had known the Veteran since the 1950s and that the Veteran did not have headaches prior to his service and that he has been treated for a headache disorder since his discharge from service.  As noted above, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus, supra.  The written statement from the Veteran's childhood friend is certainly new, in that it was not previously of record.  Further, the statement is evidence indicating that the Veteran's headaches did not pre-exist service, but had their initial onset in service.  Thus, it relates to an unestablished fact necessary to substantiate the claim and is material.  Therefore, the submitted written statement of the friend raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a headache disorder.  

Heart Condition

At the time of the June 1971 rating decision, the record included no evidence of hypertension or any heart condition, other than the Veteran's diagnosed functional heart murmur.  The June 1971 rating decision determined that the Veteran's heart murmur pre-existed service and was not aggravated by service.  

The evidence associated with the claims files subsequent to the June 1971 rating decision includes VA and private treatment records showing diagnosed hypertension as early as November 1994 and diagnosed unstable angina and microvascular heart disease as early as August 2002.  This medical evidence was not previously of record and is material because for the first time, competent medical evidence of a diagnosed heart condition not previously considered has been submitted.  Thus, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, the submitted VA and private treatment records raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a heart condition.  


ORDER

New and material evidence having been received, the Veteran's claims for service connection for a headache disorder and a heart condition are reopened.  To this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's previously denied claims of entitlement to service connection for a headache disorder and a heart condition, the Board may proceed with adjudication of these claims only after ensuring compliance with VA's duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  After review of the record, the Board finds that this case must be remanded for further evidentiary development before proceeding to adjudicate the reopened claims of entitlement to service connection for a headache disorder and a heart condition.

As noted above, the Veteran contends that his currently diagnosed headache disorder, intermittently diagnosed migraines and/or tension headaches, had its onset in service.  

The Veteran's service treatment records show that he denied frequent or severe headaches in an August 1969 medical history report.  The accompanying induction medical examination report shows that clinical evaluation of the Veteran's head and a neurologic examination were normal.  A January 1970 treatment record shows the Veteran complained of migraine headaches that had started the month before.  He continued to seek treatment for his headaches, frequently diagnosed as tension headaches, and a July 1970 neurology consultation report notes that he fell on his head playing football the previous November with a resulting loss of consciousness.  July 1970 treatment records show a diagnosis of headaches, rule out post-traumatic.  A September 1970 private physician's evaluation indicated that the Veteran's headache complaints were psychogenic.  The Veteran reported having frequent or severe headaches in his September 1970 medical history.  However, the accompanying discharge medical examination shows that clinical evaluation of the head was normal as was a neurologic examination.  

VA and private treatment records show the Veteran consistently sought treatment for his headaches after his discharge.  Treatment records frequently note the Veteran's reported history of the onset of his headaches beginning in service.  A September 1990 VA compensation examination report also notes his reported history of having developed headaches shortly after his induction into service.  The examiner diagnosed episodic headaches not typical of migraines, but did not provide an opinion as to the etiology of the Veteran's headache disorder.  

As noted above, a written statement from a childhood friend of the Veteran's, received in November 2006, indicates that he has known the Veteran since the 1950s and that the Veteran did not have headaches prior to his induction into service and has received ongoing treatment through VA for headaches since his discharge from service.  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record shows that the Veteran did not complain of headaches at the time of his August 1969 induction examination, and first complained of headaches in January 1970 shortly after he began active duty.  Subsequent treatment records show periodic complaints and treatment.  However, there is no medical evidence establishing an etiological link to his service.  Further, the Veteran has not been afforded a VA medical examination to determine the etiology of his current headache disorder.  For these reasons, the Board concludes that there is not sufficient medical evidence in this case to decide the claim and that a remand for a medical examination and opinion is warranted.  38 C.F.R. § 3.159(c)(4).

Likewise, the Board notes that the Veteran's service treatment records show that an August 1969 private physician's evaluation indicates that the Veteran was found to have an early systolic grade i/vi heart murmur at the apex.  There was no physical evidence of cardiomegaly and the history was inconsistent with congenital or acquired heart disease.  The examiner opined that it was a functional murmur.  A February 1970 neurologic consultation report shows the Veteran's blood pressure was 135/85.  A September 1970 medical history report shows the Veteran reported a history of pain or pressure in the chest and/or shortness of breath.  The September 1970 discharge medical examination shows that clinical evaluation of the heart was normal.  As noted above, the Veteran has had diagnosed hypertension since November 1994 and unstable angina and microvascular heart disease as early as August 2002.  He has not been afforded a VA medical examination to determine the etiology of his current heart conditions.  For these reasons, the Board concludes that there is not sufficient medical evidence in this case to decide the claim and that a remand for a medical examination and opinion is warranted.  38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claim for service connection for DM, his attorney, in written arguments submitted in November 2011, notes that the Veteran submitted a written statement regarding symptoms he experienced in service associated with DM.  The attorney initially states that this written statement was submitted on March 23, 2011, and later states that it was submitted on March 23, 2009.  A review of the claims files indicates that there is no written statement of record from the Veteran dated in either March 2009 or March 2011.  A copy of the Veteran's written statement, whether dated in March 2009 or March 2011 should be associated with his claims files.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and his representative and request a copy of the Veteran's written statement regarding his diagnosed DM, referred to in a November 30, 2011 submission from the Veteran's representative as dated either March 23, 2009 or March 23, 2011.  A copy of this written statement from the Veteran should be associated with the claims files.

2.  The Veteran should be afforded a VA neurological examination to determine the current nature and etiology of any chronic headache disorder found to be present.  All necessary studies or tests should be accomplished and the examiner must review the evidence in the claims folders, and acknowledge such review in the examination report.  

Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether the Veteran has a current chronic headache disorder, and if so, whether it pre-existed his military service.  If that is the case, the examiner should express an opinion as to whether such disorder increased in severity beyond the natural progress of the disease during the course of the Veteran's period of service.  

If the headache disorder did not pre-exist service, the examiner should opine whether it is at least as likely as not that the Veteran's chronic headache disorder is etiologically linked to his service or any incident therein.  The examiner should pay particular attention to the aforementioned August 1969 medical history report and induction examination report, and the January, July and September 1970 service treatment records.  

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  The Veteran should also be afforded a VA cardiac examination to assess the nature and etiology of any current heart condition found to be present, to include hypertension and microvascular heart disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims files.  Based on the medical findings and a review of the claims files, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's current heart condition is etiologically linked to his service or any incident therein.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

4.  Thereafter, VA should readjudicate the issues of entitlement to service connection for a headache disorder and a heart condition on a de novo basis and readjudicate the issue of entitlement to service connection for DM.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


